Exhibit 10.18

 

AMENDMENT

TO

PHARMACY DISTRIBUTION AND SERVICES AGREEMENT

 

THIS AMENDMENT TO PHARMACY DISTRIBUTION AND SERVICES AGREEMENT (“Amendment”) is
made effective June 1, 2016 (“Effective Date”) between: CELGENE CORPORATION, 86
Morris Avenue, Summit NJ 07901 (together with its subsidiaries and affiliates,
hereinafter collectively “Celgene”) and Diplomat Pharmacy Inc dba Diplomat
Specialty Pharmacy,  4100 South Saginaw Street, Flint, MI  48507 (hereinafter,
“Pharmacy”).

 

WHEREAS, Celgene and Pharmacy are all of the parties to that certain Pharmacy
Distribution and Services Agreement dated July 1, 2013 (the “PDSA”) and wish to
amend the PDSA.

 

NOW, THEREFORE, in consideration of the mutual promises contained in this
Amendment and other good and valuable consideration, the receipt and sufficiency
of which is acknowledged, the parties hereby agree as follows:

 

1.                                      AMENDMENT.  The first sentence of
Section 12.1 of the PDSA which reads “This Agreement shall become effective on
the Effective Date and, unless earlier terminated in accordance with this
Section 12, shall continue in effect for an initial term ending on June 30,
2016.” is hereby deleted and replaced with:

 

This Agreement shall be effective on the Effective Date and, unless terminated
in accordance with Section 12, shall continue for a term ending on June 30,
2017.

 

2.                                      NO OTHER CHANGES.  Except as amended by
Section 1 above, there are no other amendments to PDSA at this time, and the
PDSA as previously amended remains is in full force and effect, valid in
accordance with its terms.

 

IN WITNESS WHEREOF, the parties hereby execute and enter into this Amendment as
of the Effective Date first written above.

 

THIS AMENDMENT MUST BE EXECUTED, RETURNED TO, AND RECEIVED BY, CELGENE BY 12:00
NOON EST, MONDAY, NOVEMBER 30, 2015 OTHERWISE CELGENE RESERVES THE RIGHT TO
RE-EVALUATE THE TERMS OF THIS AMENDMENT, INCLUDING BUT NOT LIMITED TO DECLARING
THIS AMENDMENT NULL AND VOID.

 

CELGENE CORPORATION

DIPLOMAT PHARMACY INC

 

DBA DIPLOMAT SPECIALTY PHARMACY

 

 

By:

/s/ JAMES KILGALLON

 

By:

/s/ RYAN RUZZICONI

Name:

James Kilgallon

 

Name:

Ryan Ruzziconi

Title:

Sr. Director, Pricing & Contracting

 

Title:

VP & General Counsel

Date:

10/19/2015

 

Date:

9/29/15

 

--------------------------------------------------------------------------------